Citation Nr: 0304517	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  00-22 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had approximately 26 years active duty service 
ending with his retirement in 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2000, a 
statement of the case was issued in October 2000, and a 
substantive appeal was received in November 2000.  The 
veteran testified at a personal hearing at the RO in May 
2001.  In November 2001, the Board remanded this matter for 
further development of the evidence.


FINDING OF FACT

A low back disability was not manifested during the veteran's 
active duty service or for several years thereafter, nor is a 
low back disability otherwise related to the veteran's active 
duty service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
a low back disability.  The discussions in the rating 
decision, statement of the case, supplemental statement of 
the case, and January 2002 letter have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  He was specifically asked 
for clarification regarding post-service medical treatment as 
well as claimed in-service treatment for back complaints.  
Moreover, in the January 2002 letter, the veteran was advised 
of the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
and private medical records as well as a VA examination 
report and VA medical opinion.  As the record shows that the 
veteran has been afforded a VA examination with etiology 
opinion in connection with his claim, the requirements of 38 
C.F.R. § 3.159(c)(4) (2002) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Factual Background 

The veteran alleges that his years in service caused his low 
back disability.  Specifically, he served as a navigator and 
flight engineer aboard a B-52 aircraft for more than 10 
years.  His flight missions reportedly lasted for 24 hours, 
and during most of that time, he was strapped into an 
ejection seat, wearing a parachute at all times.  

Service medical records, including numerous reports of 
periodic physical examination, do not reference any low back 
complaints.  The veteran's spine was clinically evaluated as 
normal at the time of those examination.  At the time of his 
retirement examination in March 1970, the veteran expressly 
denied back trouble of any sort, and his spine was again 
clinically evaluated as normal. .

A November 2000 letter from a retired Air Force Colonel who 
was the veteran's commanding officer in the 1960's indicated 
that the veteran complained of back pain on numerous 
occasions and that his flying duties were curtailed as a 
result.

A November 2000 letter from the veteran's wife indicated that 
the veteran experienced low back pain since the 1960's.

A December 2001 magnetic resonance imaging (MRI) of the 
lumbar spine revealed multilevel degenerative osseous changes 
and degenerative disc disease.  There appeared to be vacuum 
disc phenomena present at the L4-L5 level.  The MRI also 
revealed lumbosacral neuro foraminal canal narrowing.

By January 2002 letter, the RO asked the veteran to supply 
names and details of physicians who had provided treatment 
for his claimed low back disability.  The record reflects no 
response from the veteran.

On January 2002 VA examination of the spine, the veteran 
complained of constant low back pain.  On objective 
examination, the examiner noted that the low back was stiff 
and that deep pressure on the lumbar spine caused complaints 
of pain.  The examiner diagnosed multiple areas of lumbar 
degenerative joint disease with probable spinal stenosis.  
The examiner opined that the veteran's flying history which 
included long missions in uncomfortable seats was sufficient 
to cause degenerative joint disease of the lumbar spine and 
that the veteran's low back disability had its onset during 
service.  The examiner noted that the veteran's chart was not 
available for review.

A September 2002 VA medical opinion was obtained based on a 
review of the entire claims file by the same examiner who 
conducted the January 2002 examination.  After review of the 
record, the examiner indicated that the prior opinion was 
changed and that there was insufficient evidence to support a 
finding of a nexus between service and the veteran's current 
low back disability.  This conclusion was based on the lack 
of complaints of or treatment for low back symptoms in 
service despite the fact that service medical records 
indicated frequent medical visits due to various complaints, 
none of which involved the back.  Furthermore, the VA 
physician stated that the veteran was unable to produce any 
medical records pertinent to the low back between discharge 
and 1999.  The physician stated that the letters of 
corroboration that the veteran submitted were not sufficient 
to overcome the fact that there was no documentary evidence 
of treatment for complaints of back pain during service.  The 
cause of the veteran's current low back disability was 
unknown according to the physician, but it likely related to 
genetics, mechanical trauma, obesity, and age.  However, 
according to the VA physician, the trauma the veteran claims 
to have experienced in service did not appear to be a 
significant factor in relation to his current low back 
condition.

Law and Regulations 

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The record clearly shows that the veteran suffers from 
current low back disability.  However, the preponderance of 
the evidence is against a finding that the current low back 
disability is related to his period of service which ended in 
1970.  

The Board finds is highly significant that the veteran's 
service medical records reveal no complaints of low back 
problems despite the fact that the veteran received medical 
treatment for a number of problems during service.  Moreover, 
periodic examinations, including retirement examination in 
1970, showed that trained medical examiners clinically 
evaluated the veteran's spine as normal.  

The September 2002 medical opinion notes the above lack of 
pertinent complaints and findings in service and concludes 
that there is no reasonable basis to suggest any link between 
the veteran's current low back disability and his military 
service and duties during such service.  While the January 
2002 opinion did suggest a link to service, the same examiner 
changed that opinion after reviewing the record in September 
2002.  The Board finds the September 2002 opinion to be fully 
supported by the evidence of record.    

While the veteran may believe that his current low back 
disorder is related to service, questions of etiology are 
medical in nature and must be addressed by trained medical 
personnel.  As a layperson, the veteran is not competent to 
address such questions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  In this case, a trained medical examiner has 
examined the veteran and examined the entire record.  The 
examiner's ultimate opinion was that there is no relationship 
between the veteran's current low back disability and his 
military service. 

There is not a state of equipoise of the positive evidence 
with the negative evidence to otherwise permit a favorable 
determination in this case.  28 U.S.C.A. § 5107(b). 


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

